Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-14-00096-CR

                                     John Anthony MONACO,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                    From the 144th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2010CR12627
                           Honorable Angus McGinty, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: March 19, 2014

DISMISSED FOR WANT OF JURISDICTION

           On November 7, 2013, Appellant John Anthony Monaco was sentenced to ten years’

confinement in the Texas Department of Criminal Justice—Institutional Division in trial court

cause number 2010CR12627. On December 6, 2013, Appellant timely filed a motion for new

trial. See TEX. R. CIV. P. 329b(a). Appellant’s notice of appeal was due not later than February 5,

2014. See TEX. R. APP. P. 26.2(a); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).

Appellant’s motion for extension of time to file a notice of appeal was due not later than February

20, 2014. See TEX. R. APP. P. 26.3; Olivo, 918 S.W.2d at 522. The clerk’s record shows
                                                                                    04-14-00096-CR


Appellant’s notice of appeal was filed on February 7, 2014; it does not show a motion for extension

of time to file a notice of appeal was filed. See TEX. R. APP. P. 26.3.

         On February 20, 2014, we ordered Appellant to show cause in writing by March 3, 2014,

why this appeal should not be dismissed for want of jurisdiction. To date, this court has not

received any response to our February 20, 2014 order.

         Absent a timely-filed, written notice of appeal of a criminal conviction, this court lacks

jurisdiction over the appeal. Olivo, 918 S.W.2d at 522 (“A timely notice of appeal is necessary to

invoke a court of appeals’ jurisdiction.”); Shute v. State, 744 S.W.2d 96, 97 (Tex. Crim. App.

1988).

         This appeal is dismissed for want of jurisdiction.



                                                   PER CURIAM

DO NOT PUBLISH




                                                 -2-